        Case: 3:19-cv-00417-jdp Document #: 80 Filed: 06/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RYAN K. ROZAK,

        Plaintiff,
                                                     Case No. 19-cv-417-jdp
   v.

RANDALL R. HEPP, DYLON RADTKE,
CHRIS KRUEGER, MARK SCHOMISCH,
B. MLODZIK, M. PATTEN, R. LYYSKI,
JOHN BAHR, CATHY JESS, JULIE
DAHM, SARAH FELTES, MS. J. BOVEE,
A. HOLT, M. GREENWOOD, HARPER,
DW SECRETARY RASMUSSEN,
MICHAEL MEISNER, LAURA BARTOW,
EMILY DAVIDSON, and CINDY
O’DONNELL,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             6/9/2021
        Peter Oppeneer, Clerk of Court                        Date
